Title: Abigail Adams to John Adams, 10 April 1782
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       April 10th. 1782
      
     
     How great was my joy to see the well known Signature of my Friend after a Melancholy Solicitude of many months in which my hopes and fears alternately preponderated.
     It was January when Charles arrived. By him I expected Letters, but found not a line; instead of which the heavy tidings of your illness reachd me. I then found my Friends had been no strangers of what they carefully conceald from me. Your Letter to Charles dated in November was the only consolation I had; by that I found that the most dangerous period of your illness was pass’d, and that you considerd yourself as recovering tho feeble. My anxiety and apprehensions from that day untill your Letters arrived, which was near 3 months, conspired to render me unhappy. Capt. Trowbridge in the Fire Brand arrived with your favours of October and December and in some measure dispeld the Gloom which hung heavy at my heart. How did it leap for joy to find I was not the misirable Being I sometimes feared I was. I felt that Gratitude to Heaven which great deliverences both demand and inspire. I will not distrust the providential Care of the supreem disposer of events, from whose Hand I have so frequently received distinguished favours. Such I call the preservation of my dear Friend and children from the uncertain Element upon which they have frequently embarked; their preservation from the hands of their enimies I have reason to consider in the same view, especially when I reflect upon the cruel and inhumane treatment experienced by a Gentleman of Mr. Laurences age and respectable character.
     The restoration of my dearest Friend from so dangerous a Sickness, demands all my gratitude, whilst I fail not to supplicate Heaven for the continuance of a Life upon which my temporal happiness rests, and deprived of which my own existance would become a burden. Often has the Question which you say staggerd your philosophy occured to me, nor have I felt so misirable upon account of my own personal Situation, when I considerd that according to the common course of Nature, more than half my days were allready passt, as for those in whom our days are renewed. Their hopes and prospects would vanish, their best prospects, those of Education, would be greatly diminished—but I will not anticipate those miseries which I would shun. Hope is my best Friend and kindest comforter; she assures me that the pure unabated affection, which neither time or absence can allay or abate, shall e’er long be crowned with the completion of its fondest wishes, in the safe return of the beloved object; the age of romance has long ago past, but the affection of almost Infant years has matured and strengthend untill it has become a vital principle, nor has the world any thing to bestow which could in the smallest degree compensate for the loss. Desire and Sorrow were denounced upon our Sex; as a punishment for the transgression of Eve. I have sometimes thought that we are formed to experience more exquisite Sensations than is the Lot of your Sex. More tender and susceptable by Nature of those impression s which create happiness or misiry, we Suffer and enjoy in a higher degree. I never wonderd at the philosopher who thanked the Gods that he was created a Man rather than a Woman.
     I cannot say, but that I was dissapointed when I found that your return to your native land was a still distant Idea. I think your Situation cannot be so dissagreable as I feared it was, yet that dreadfull climate is my terror.—You mortify me indeed when you talk of sending Charles to Colledge, who it is not probable will be fit under three or four years. Surely my dear Friend fleeting as time is I cannot reconcile myself to the Idea of living in this cruel State of Seperation for 4 or even three years to come. Eight years have already past, since you could call yourself an Inhabitant of this State. I shall assume the Signature of Penelope, for my dear Ulysses has already been a wanderer from me near half the term of years that, that Hero was encountering Neptune, Calipso, the Circes and Syrens. In the poetical Language of Penelope I shall address you
     
      “Oh! haste to me! A Little longer Stay 
      Will ev’ry grace, each fancy’d charm decay: 
      Increasing cares, and times resistless rage 
      Will waste my bloom, and wither it to age.”
     
     
     You will ask me I suppose what is become of my patriotick virtue? It is that which most ardently calls for your return. I greatly fear that the climate in which you now reside will prove fatal to your Life, whilst your Life and usefullness might be many years of Service to your Country in a more Healthy climate. If the Essentials of her political system are safe, as I would fain hope they are, yet the impositions and injuries, to which she is hourly liable, and daily suffering, call for the exertions of her wisest and ablest citizens. You know by many years experience what it is to struggle with difficulties —with wickedness in high places—from thence you are led to covet a private Station as the post of Honour, but should such an Idea generally prevail, who would be left to stem the torrent?
     Should we at this day possess those invaluable Blessings transmitted us by our venerable Ancestors, if they had not inforced by their example, what they taught by their precepts?
     
      “While pride, oppression and injustice reign
      the World will still demand her Catos presence.”
     
     Why should I indulge an Idea, that whilst the active powers of my Friend remain, they will not be devoted to the Service of his country?
     Can I believe that the Man who fears neither poverty or dangers, who sees not charms sufficient either in Riches, power or places to tempt him in the least to swerve from the purest Sentiments of Honour and Delicacy; will retire, unnoticed, Fameless to a Rustick cottage there by dint of Labour to earn his Bread. I need not much examination of my Heart to say I would not willingly consent to it.
     Have not Cincinnatus and Regulus been handed down to posterity, with immortal honour?
     Without fortune it is more than probable we shall end our days, but let the well earned Fame of having Sacrificed those prospects, from a principal of universal Benevolence and good will to Man, descend as an inheritance to our ofspring. The Luxery of Foreign Nations may possibly infect them but they have not before them an example of it, so far as respects their domestick life. They are not Bred up with an Idea of possessing Hereditary Riches or Grandeur. Retired from the Capital, they see little of the extravagance or dissipation, which prevails there, and at the close of day, in lieu of the Card table, some usefull Book employs their leisure hours. These habits early fixed, and daily inculcated, will I hope render them usefull and ornamental Members of Society.—But we cannot see into futurity. —With Regard to politicks, it is rather a dull season for them, we are recruiting for the Army.
     The Enemy make sad Havock with our Navigation. Mr. Lovell is appointed continential Receiver of taxes and is on his way to this State.
     It is difficult to get Gentlemen of abilities and Integrity to serve in congress, few very few are willing to Sacrifice their Interest as others have done before them.
     Your favour of december 18th came by way of Philadelphia, but all those Letters sent by Capt. Reeler were lost, thrown over Board. Our Friends are well and desire to be rememberd to you. Charles will write if he is able to, before the vessel sails, but he is sick at present, threatned I fear with a fever. I received one Letter from my young Russian to whom I shall write—and 2 from Mr. Thaxter. If the vessel gives me time I shall write. We wait impatiently for the result of your demand. These slow slugish wheels move not in unison with our feelings.
     Adieu my dear Friend. How gladly would I visit you and partake of your Labours and cares, sooth you to rest, and alleviate your anxieties were it given me to visit you even by moon Light, as the faries are fabled to do.
     
      I cheer my Heart with the distant prospect. All that I can hope for at present, is to hear of your welfare which of all things lies nearest the Heart of Your ever affectionate
      Portia
     
    